UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1935


IN RE:   DWAYNE CURTIS DELESTON,


                Petitioner.



                On Petition for a Writ of Mandamus.
                       (2:99-cr-00751-DCN-6)


Submitted:   December 20, 2011              Decided:   December 22, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dwayne Curtis Deleston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dwayne        Curtis       Deleston      petitions       for     a    writ       of

mandamus     seeking        an    order        from    this    court      directing        his

immediate release from prison and monetary compensation.                                      We

conclude that Deleston is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary        circumstances.              Kerr   v.     United      States

Dist.    Court,      426 U.S. 394,    402    (1976);       United       States      v.

Moussaoui,     333 F.3d 509,    516-17       (4th    Cir.   2003).         Further,

mandamus     relief    is    available         only    when    the   petitioner         has    a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Deleston is not available by way

of mandamus.         Accordingly, we deny leave to proceed in forma

pauperis and we deny the petition for writ of mandamus.                                       We

dispense     with     oral       argument        because      the    facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          PETITION DENIED




                                                2